DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bottom of the first end comprises one or several barbs and the bottom of the second end comprises one or several bar openings; wherein the bottom of the second end comprises one or several barbs and the bottom of the first end comprises one or several bar openings; wherein the bottom of the cable tray comprises a pre-cut folding flap; wherein the folding flap is trapezoidal” in claim 35 must be shown or the feature(s) canceled from the claim(s).  The Examiner recognizes that some of these feature are shown (e.g. the folding flap and bars/barb openings) but this claim refers to a specific embodiment with a combination of these features which are not shown together. Therefore, Applicant should illustrate the combination as currently claimed in claim 35. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 24 and 29, the limitation “the bars and the barb openings are positioned above one another” renders the claim indefinite in the Examiner’s position.  It is unclear what the Applicant means by the term “above.”  Is the Applicant referring to a configuration where the bars and openings align with one another so that the bars pass into the openings (e.g. as shown in Fig. 1 for example)?  Is the Applicant referring to an assembly step as shown in Fig. 3, where the bars and openings are positioned before 
Re. Cl. 36, the limitations “providing barb openings,” “producing a cable tray comprising a bottom and two upright sides” and “providing a barb” renders the claim indefinite since it is unclear if the Applicant is intending to refer to the parts established in claim 29 or establish new parts altogether.  For instance, it is unclear if the Applicant wishes to establish an additional barb opening in claim 36 or if they are referring back to the barb opening from claim 29 (see Lines 8-11).  Similarly, it is unclear if the Applicant is referring back to the cable tray of claim 29 or establishing a second cable tray with the bottom and two upright sides.  Lastly, the barb in Line 5 of claim 36 is unclear if it is referring to the barb from claim 29 or establishing a different barb.  It is suggested that the Applicant rewrite claim 36 as a separated independent claim defining the method without incorporation of claim 29, so that the method is clearly established.  For the purpose of examination, the Examiner will treat the limitations to refer back to the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trayco BE 1020759 (hereinafter Trayco).
Re. Cl. 24, Trayco discloses: An assembly (1, Fig. 5a) comprising two or more cable trays (10a and 10b Fig. 5a), each cable tray comprising: a bottom (11, Fig. 1) and two upright sides (12 Fig. 1); and a first end extending as a continuation of the bottom and the two upright sides (see left end with reduced dimensions, Fig. 1) and a second end extending as a continuation of the bottom and the two upright sides (see right end, Fig. 1), wherein a width of each cable tray equals a width of the second end over an entire length thereof, except at the first end where the cable tray is less wide (see Fig. 1, due to the reduced dimension portion of the first end, the width is less than the rest of the tray); wherein each side of the first end comprises only one barb and each side of the second end comprises only one barb opening, or wherein each side of the first end comprises two barbs and each side of the second end comprises two barb openings (see 16s and 17s, Fig. 1); wherein the barbs and barb openings are positioned above one another (see Fig. 3, shown as mating together); and wherein each first end and each second end are configured to mate in a sliding manner and to connect in a clickable manner (see Fig. 5b-c, the tray slide relative to one another so that 16s click within 17s).
Re. Cl. 25, Trayco discloses: the first end of a first cable tray of said two or more cable trays is configured to overlap with the second end of a second cable tray of said two or more cable trays (see Fig. 3 and 5b-c); wherein each second end of the first cable tray is configured to slidably receive the first end of the second cable tray;  3Atty. Docket No. 1532.AV0001 wherein each barb is configured to be clicked into a barb opening of the second cable tray; and wherein each barb opening is designed to slidably receive a barb of the first cable tray (see Fig. 3 and 5a-c).
Re. Cl. 26, Trayco discloses: each of the upright sides comprises an inwardly folded upper longitudinal edge (see 13, Fig. 1), and wherein the inwardly folded upper longitudinal edge of the second end is provided to slidably receive the inwardly folded upper longitudinal edge of the first end of the second cable tray (see Fig. 3 and 5b-c).
Re. Cl. 27, Trayco discloses: a cover (40, Fig. 6) configured to be clicked on at least one of said two or more cable trays (see Fig. 7a-b), and wherein the cover comprises one or several releasable clickable connections (see Fig. 6-7b; the ends of the cover 40 clip over edges 13 and therefore are clickable releasable connections).
Re. Cl. 28, Trayco discloses: the first end of a first cable tray of said two or more cable trays and the second end of a second cable tray of said two or more cable trays are slid over one another and wherein the barbs of the first cable tray are clicked into the barb openings of the second cable tray (see Fig. 3 and 5a-c).
Re. Cl. 29, Trayco discloses: A cable tray (Fig. 1) comprising: a bottom (11, Fig. 1) and two upright sides (12s, Fig. 1); and a first end (see left end of 10, Fig. 1) extending as a continuation of the bottom and the upright sides (see Fig. 1) and a second end (see right end of 10, Fig. 1) extending as a continuation of the bottom and the upright sides (see Fig. 1), wherein a width of the cable tray is equal to a width of the second end over the entire length, except at the first end where the first end width of the cable tray is less than the width of the second end (see Fig. 2, due to the reduced dimensions of the first end so that it fits within a second end of a second try as shown in Fig. 3 and 5ac, the width is less than the second end);  4Atty. Docket No. 1532.AV0001 wherein each side of the first end comprises exactly one barb, and each side of the second end comprises exactly one barb opening, or each side of the first end comprises two barbs and each side of the second end comprises two barb openings (see 16s and 17s, Fig. 1); and wherein the barbs and barb openings are positioned above one another (see Fig. 3, when aligned to mate with another cable tray).
Re. Cl. 30, Trayco discloses: a height of the first end is smaller than a height of the second end (see Fig. 1, a height of the first end reduces compared to the second end to be received within the second end of another cable tray shown in Fig. 3 and 5a-c).
Re. Cl. 31, Trayco discloses: a height of each cable tray is equal to a height of the second end over an entire length of the cable tray, except at the first end (see Fig. 1, a vertical height dimension is diminished at the first end so that it fits within a second end of another cable tray seen in Fig. 3 and 5a-c).
Re. Cl. 32, Trayco discloses: each of the upright sides comprises an inwardly folded upper longitudinal edge (see 13, Fig. 1); and/or wherein a portion of the side of the second end comprises an inwardly folded upper longitudinal edge (see 13, Fig. 1); wherein the inwardly folded upper longitudinal edge is open towards an underside (see Fig. 1-2 and 5a open towards the bottom 11); and wherein the inwardly folded upper longitudinal edge of the first end is smaller than the inwardly folded upper longitudinal edge of the second end (see Fig. 1, due to the reduced dimensions of the first end the upper longitudinal flange would be smaller than at a second end).
Re. Cl. 33, Trayco discloses: the bottom and the two upright sides are made as a single piece (see Fig. 1).
Re. Cl. 34, Trayco discloses: the barb comprises a lip (see Fig. 4, created by 4a) and/or wherein the barb comprises an outer side, an inner side and an end, and the inner side of the barb projects from the barb opening.
Re. Cl. 36, Trayco discloses: A method for making the cable tray of claim 29 (see rejection of claim 29 above), comprising: providing barb openings at the second end (see 17s, Fig. 1); producing a cable tray comprising a bottom and two upright sides (see 10, Fig. 1, bottom 11 and sides 12); forming the first end (see Fig. 1); and providing a barb on each side of the first end (see 16s, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Trayco in view of Lacey US 9024188 (hereinafter Lacey) in view of Sutherland US 2014/0103171 (hereinafter Sutherland) in view of Lionet Cable Trays NPL accessed from https://www.wiremeshcabletray.org/cable-tray/perforated-cable-tray.html (hereinafter Lionet).
Re. Cl. 35, Trayco discloses the bottom of the first end and/or the second end comprises at least one fitting opening (18 or 26, Fig. 1); wherein the sides of the first end and/or the second end comprises at least one fitting opening (see 19s, Fig. 1).  Re. Cl. 35, Trayco does not disclose the bottom of the first end comprises one or several barbs and the bottom of the second end comprises one or several barb openings; wherein the bottom of the second end comprises one or several barbs and the bottom of the first end comprises one or several barb openings; wherein the bottom of the cable tray comprises a pre-cut folding flap; wherein the folding flap is trapezoidal; wherein the cable tray has a width of 75 mm to 600 mm; wherein the cable tray has a height of 35 mm to 110 mm; wherein the cable tray has a thickness of 0.50 mm to 1.50 mm; wherein the cable tray has a length of 1800 mm to 6000 mm; wherein the cable tray consists of carbon steel and has undergone a surface treatment selected from the list consisting of strip-galvanized coating, dip galvanization, powder-coating and plastification; and/or wherein the cable tray consists of corrosion-resistant steel. Lacey disclose a cable tray assembly (Fig. 1) which has multiple parts (2s and 14 Fig. 1) that are secured together to form an assembly (Fig. 1).  Lacey explicitly discloses that fasteners and openings (24, 12 and 26 Fig. 1-3) are used and can be used on the bottom surface (16) and the sides (18) to secure the parts together (Col. 4 Lines 30-33).  
In re Japikse, 86 USPQ 70. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Re. Cl. 35, the combination of Trayco in view of Lacey does not disclose wherein the bottom of the cable tray comprises a pre-cut folding flap; wherein the folding flap is trapezoidal; wherein the cable tray has a width of 75 mm to 600 mm; wherein the cable tray has a height of 35 mm to 110 mm; wherein the cable tray has a thickness of 0.50 mm to 1.50 mm; wherein the cable tray has a length of 1800 mm to 6000 mm; wherein the cable tray consists of carbon steel and has undergone a surface treatment selected from the list consisting of strip-galvanized coating, dip galvanization, powder-coating and plastification; and/or wherein the cable tray consists of corrosion-resistant steel.  Sutherland discloses a cable routing apparatus (Fig. 1) which includes a bottom wall (106, Fig. 1) that has a pre-cut folding flap (108, Fig. 1; the flap is a folding flap since it can be folded relative to plate 108 and additionally the cable tie can be folded around it to secure the cable thereto) that functions to secure a cable tie (132, Fig. 3) thereto.  Sutherland discloses that there can be a variety of different shapes of the flap can be used (Paragraph 0019 Lines 4-12).  Re. the limitation of the flap being trapezoidal, it would have been obvious to change the shape of the tab of Sutherland to be trapezoidal since it has been held that the changing the shape of a device was a matter of design choice absent persuasive evidence that the shape is critical.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the Trayco cable tray to include the folding flap of Sutherland since Sutherland states that such a modification enables wrapping of a cable tie around it to secure a cable thereto (Paragraph 0022, Lines 4-8).  Such a modification would enable the user to organize cables within the cable tray and potentially separate them from one another.
Re. Cl. 35, the combination of Trayco in view of Lacey in view of Sutherland does not disclose wherein the cable tray has a width of 75 mm to 600 mm; wherein the cable tray has a height of 35 mm to 110 mm; wherein the cable tray has a thickness of 0.50 mm to 1.50 mm; wherein the cable tray has a length of 1800 mm to 6000 mm; wherein the cable tray consists of carbon steel and has undergone a surface treatment selected from the list consisting of strip-galvanized coating, dip galvanization, powder-coating and plastification; and/or wherein the cable tray consists of corrosion-resistant steel.    (see Page 1, “stainless steel” and powder coating would make the material corrosion resistant in the Examiner’s position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the combined cable tray to modify the dimensions of the cable tray to be as disclosed by Lionet since the applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the combined cable tray device to be corrosion-resistant steel as disclosed by Lionet since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Trayco in view of Elioart US 4246737 (hereinafter Elioart)
Re. Cl. 26, Trayco does not disclose forming the first end is performed using a flying die.  Elioart discloses a method of forming a metal structural member (Fig. 1), (see Fig. 1, 24 formed by 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reduced thickness portion of Trayco using the flying die as disclosed by Elioart since Elioart states that such a modification is a known manner of forming a performing a metal-working operation that enables the step to be repeated (Col. 2, Liens 49-58).  Such a modification would enable the manufacturer to manufacture multiple devices or mass produce the cable trays.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin US 3363050, DuBois US 3042351, Bunston US 3022972 and Romano US 2015/0322987 disclose known cable tray arrangements which are secured together in an end to end relationship and are particularly pertinent to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632